EXHIBIT 10.3.6

 

ANALEX CORPORATION

 

AMENDED AND RESTATED REVOLVING CREDIT FACILITY NOTE

 

$20,000,000.00    McLean, Virginia      May 28, 2004

 

--------------------------------------------------------------------------------

 

THIS REVOLVING CREDIT FACILITY NOTE (this “Note”) is made this 28th day of May,
2004, by the ANALEX CORPORATION, a Delaware corporation, formerly known as
Hadron, Inc., for the benefit of BANK OF AMERICA, N.A., a national banking
association (the “Lender”).

 

RECITALS

 

A.    The Borrower obtained from the Lender, among other things, a revolving
credit facility in the current maximum principal sum of $8,000,000 (the
“Original Credit Facility”). The revolving credit facility was evidenced by a
Revolving Credit Facility Note dated August 1, 2002 (the “Original Note”).

 

B.    Advances and readvances under the Original Credit Facility have been
governed by the terms and conditions of the Credit Agreement by and between the
Borrower and the Lender dated November 2, 2001, as amended from time to time
(the “Original Financing Agreement”). The Original Financing Agreement is being
amended and restated pursuant to the Amended and Restated Credit Agreement of
even date herewith (as amended, modified, restated, substituted, extended or
renewed at any time and from time to time, the “Credit Agreement”).

 

C.    The Borrower has applied to the Lender to increase the revolving loan
portion of the Original Credit Facility to $20,000,000, and to modify certain
terms and conditions of the Original Financing Agreement and the Lender has
agreed on the condition, among others, that the Original Note be amended and
restated in its entirety and increased.

 

E.    All defined terms used in this Note and not defined herein shall have the
meaning given to such terms in the Credit Agreement.

 

NOW, THEREFORE, in order to induce the Lender to increase the credit facilities
to the Borrower, the Borrower hereby amends and restates the Original Note as
follows:

 

FOR VALUE RECEIVED, the undersigned, ANALEX CORPORATION, a Delaware corporation
(the “Borrower”), promises to pay to the order of BANK OF AMERICA, N.A. (the
“Lender”) on or before the Revolving Credit Facility Maturity Date, and at such
earlier dates as may be required by the Agreement (as defined below), the
aggregate unpaid principal amount of all Revolving Credit Facility Loans made by
the Lender to the Borrower from time to time pursuant to the Agreement. The
Borrower further promises to pay to the order of the Lender interest on the
unpaid principal amount hereof from time to time outstanding at the rate or
rates per annum determined pursuant to the Agreement, payable on the dates set
forth in the Agreement.

 

This Note is the “Revolving Credit Facility Note” referred to in, and is
entitled to the benefits of, the Amended and Restated Credit Agreement, dated as
of May 28, 2004 by and among the Borrower, the Subsidiary Guarantors and the
Lender (as the same may be amended, modified or supplemented from time to time,
the “Agreement”), which among other things provides for the acceleration of the
maturity hereof upon the occurrence of certain events and for prepayments in
certain circumstances and upon certain terms and conditions. Terms defined in
the Agreement have the same meanings herein.



--------------------------------------------------------------------------------

If the Borrower fails to make any payment under this Note within seven days
after the due date, the Borrower shall pay the Lender a late charge of five
percent of the amount of the payment.

 

This Note is secured by and is entitled to the benefits of the Liens granted by
the Security Agreement referred to in the Agreement.

 

The Borrower hereby expressly waives presentment, demand, protest and all other
demands and notices (except as otherwise provided in the Agreement) in
connection with the delivery, acceptance, performance, default or enforcement of
this Note and the Agreement, and an action for amounts due hereunder or
thereunder shall immediately accrue, in each case except as otherwise expressly
provided in the Agreement.

 

This Note shall be governed by, and construed and enforced in accordance with,
the laws of the Commonwealth of Virginia, without regard to principles of choice
of law.

 

It is expressly understood and agreed that the indebtedness evidenced by the
Original Note has not been extinguished or discharged hereby and is consolidated
herein. The Borrower agrees that the execution of this Note is not intended to
and shall not cause or result in a novation with regard to the Original Note or
the indebtedness.

 

ANALEX CORPORATION

By:

 

/S/    STERLING E. PHILLIPS, JR

--------------------------------------------------------------------------------

   

Name: /S. STERLING E. PHILLIPS, JR.

Title: President and CEO

 

2